Ingraham, J.:
This action, which was to charge the trustees of a corporation with the liability imposed by the act of incorporation, was com*42inenced in March, 1892. There had been an interlocutory judgment entered on January 13, 1899, which in April, 1903, was reversed by this court on the appeal of seven of the defendants, including the moving parties. (Bauer v. Parker, 82 App. Div. 289.) Since that time several of the defendants have died and there has been delay in reviving the actions against their personal representatives, and the. case has not been again brought on for trial. We have come to the conclusion that the court below was justified in denying this motion upon the'papers presented. We express no opinion upon the effect of the' fact that the indebtedness of the corporation largely exceeds the liability of all the directors as to the necessity of making all of the directors or their personal representatives parties. That question can "be submitted and determined upon" the trial of the action. We think however, that the case should now be disposed of, and the affirmance of this order is without prejudice to a renewal of the motion in the event that the plaintiff should not promptly bring the case on for trial.
The order is, therefore, affirmed, with, ten dollars costs" and disbursements.
Patterson, P. J., McLaughlin, .Houghton and Scott, JJ., concurred.
Order affirmed, with ten dollars costs- and disbursements.